 


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

    STATE FARM MUTUAL
    AUTOMOBILE INSURANCE
    COMPANY,                           Case No. 2:16-cv-13040
                                       District Judge Avern Cohn
             Plaintiff,                Magistrate Judge Anthony P. Patti

    v.

    ELITE HEALTH CENTERS, INC.,
    ELITE CHIROPRACTIC, P.C., ELITE
    REHABILITATION, INC., MIDWEST
    MEDICAL ASSOCIATES, INC., PURE
    REHABILITATION, INC., DEREK L.
    BITTNER, D.C., P.C., MARK A.
    RADOM, DEREK LAWRENCE
    BITTNER, D.C., RYAN MATTHEW
    LUKOWSKI, D.C., MICHAEL P.
    DRAPLIN, D.C., NOEL H. UPFALL,
    D.O., MARK J. JUSKA, M.D.,
    SUPERIOR DIAGNOSTICS, INC.,
    CHINTAN DESAI, M.D., MICHAEL J.
    PALEY, M.D., DEARBORN CENTER
    FOR PHYSICAL THERAPY, L.L.C.,
    MICHIGAN CENTER FOR
    PHYSICAL THERAPY, INC., and
    JAYSON ROSETT

           Defendants.
_________________________/

     ORDER DENYING ELITE DEFENDANTS’ MOTION TO DETERMINE
       THE SUFFICIENCY OF STATE FARM’S OBJECTIONS AND TO
      COMPEL FULL AND COMPLETE RESPONSE TO THE SECOND
     REQUEST FOR ADMISSION SERVED ON MARCH 30, 2018 (DE 131)




 
 


      This matter is before the Court for consideration of Elite Defendants’ motion

to determine the sufficiency of State Farm’s objections and to compel full and

complete response to the second request for admission served on March 30, 2018

(DE 131), State Farm Mutual Automobile Insurance Company’s (State Farm

Mutual) response (DE 162) and the joint statement of resolved and unresolved

issues (DE 251). All discovery matters have been referred to me for hearing and

determination (DE 229), and a hearing was held on this motion on March 22, 2019,

at which the Court entertained oral argument regarding the unresolved issues.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are herein incorporated by

reference as though fully restated herein, Elite Defendants’ motion to determine

the sufficiency and to compel (DE 131) is DENIED and Plaintiff’s objection to the

Request to Admit at issue as being an impermissible attempt to utilize Rule 36 as a

general discovery device is SUSTAINED.

      Finally, the Court declines to award costs because both sides’ positions were

substantially justified and required rulings from the Court. As such, an award of

costs would not be appropriate or just in this matter.

      IT IS SO ORDERED.

Dated: March 25, 2019                   s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE

                                          2
 
 


                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on March 25, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
 
